Citation Nr: 0609125	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  05-08 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Whether an August 19, 1985, decision of the Board of 
Veterans' Appeals (Board) that denied entitlement to service 
connection for hypertension should be revised or reversed on 
the basis of clear and unmistakable error (CUE).

(The issue of entitlement to a total disability rating for 
compensation prior to February 5, 1998, in connection with 
the claim received March 17, 1994, is the subject of separate 
decision being issued concurrently.)  


REPRESENTATION

Moving party represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from January 1953 to January 
1956, and from May 1956 to May 1960.

This action comes to the Board of Veterans' Appeals (Board) 
on the motion for revision or reversal of a prior Board 
decision, a matter over which the Board has original 
jurisdiction.

For the reason expressed below, this matter is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

In March 2006, the Board received the veteran's request for a 
video conference hearing.

Because the RO is responsible for scheduling the veteran's 
requested video conference hearing, a remand of this matter 
to the RO is necessary.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should take appropriate action to 
schedule the veteran for a video 
conference hearing before a Veterans Law 
Judge, in accordance with his March 2006 
request.  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).




 
 
 
 

